J-A09008-21

                                   2022 PA Super 22



    JESSE TURNER AND MARTA M. BAKER                   IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellees

                        v.

    THE ESTATE OF DAVID BAIRD AND
    MARGARET PUSKAR EXECUTOR AND
    MARGARET PUSKAR

                             Appellants                 No. 599 WDA 2020


               Appeal from the Order Entered September 29, 2020
             In the Court of Common Pleas of Westmoreland County
                        Civil Division at No: 2406 of 2017


BEFORE: STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

OPINION BY STABILE, J.:                           FILED: FEBRUARY 8, 2022

        Appellants, The Estate of David Baird and Margaret Puskar, Executor

and Margaret Puskar in her own right, appeal from a September 29, 2020

order.    Finding the trial court lacked subject matter jurisdiction over this

action, we vacate.1

        The parties to this action own neighboring properties.    At issue is a

boundary dispute and the parties’ use of an abandoned roadway that runs

between the parties’ property. We used the term “abandoned” advisedly, as



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We also deny as moot Appellants’ April 16, 2021 motion to continue oral
argument.
J-A09008-21


the trial court found that the roadway was abandoned—but never formally

vacated—by the Borough of South Greensburg (the “Borough”).           Non-Jury

Trial Opinion and Order of Court, 6/5/19, at 8-9. Because the Borough has

not formally vacated the roadway, and because use of the roadway is in

dispute in this matter, the Borough is an interested and indispensable party

to this action. As such, we are constrained to vacate the trial court’ order for

lack of subject matter jurisdiction.

      The trial court’s opinion sets forth the pertinent facts:

             [Appellees] purchased property located at 2302 Skidmore
      Road, Greensburg, Pennsylvania, 15601 (“Plaintiffs” Property”) on
      June 30, 2006, for the purpose of using the same as their
      residence. [Appellant] David Baird purchased property located at
      2301 Rear Pope Street, Greensburg, Pennsylvania 15601
      (“Defendant’s Property”) on July 14, 2014. He presently resides
      on the property with occupant Margaret Puskar. The instant
      dispute relates to two separate parcels of land, being a portion of
      land deeded to [Appellees] (“Deeded Property”), as well as a
      portion of land between the parties’ properties that is not
      identified in either deed (“Disputed Property”).

                                       […]

             At trial, [Appellee] Turner testified that [Appellees]
      maintained both the Deeded Property and at least the grassy area
      of the Disputed Property between approximately 2006 and 2014
      without interference, and they have always believed that this area
      belong [sic] to them and treated it as such. [Appellee] Turner
      testified that this situation changed in approximately 2015 when
      [Appellants] erected a fence on their property and acquired a
      German Shepard dog. After an altercation between the parties in
      spring of 2016 involving the dog, [Appellants] began entering onto
      and/or altering the Deeded Property and the Disputed Property.
      Examples of [Appellants’] behaviors with regard to the Deeded
      Property and the grassy area of the Disputed Property include
      mowing the grass, poisoning and picking out the grass in order to
      extend the gravel area of the drive, walking the dog on the


                                       -2-
J-A09008-21


     property, and an attempt to install a fence on the property.
     [Appellee] Turner also testified to repeated incidences of
     harassing conduct on the part of [Appellants], including shining
     floodlights into the window of the [Appellees’] daughter’s bedroom
     window and repeated attempts by [Appellant] Puskar to provoke
     physical confrontation with [Appellees].

           [Appellant] Baird also testified at time of trial, stating that
     he had lived on the Defendants’ Property intermittently for his
     entire life, as it had previously belonged to his mother, since
     sometime in the 1940s. [Appellant] Baird disputed [Appellee]
     Turner’s testimony as to care of the grassy area of the Disputed
     Property, stating that his family has maintained and occupied the
     property for many years, doing tasks including mowing the grass.
     [Appellant] Baird denied enlarging the gravel area on the side of
     the Disputed Property closest to Plaintiffs’ Property.            He
     acknowledged that guests and members of both households have
     used the gravel drive for ingress, egress and parking over the
     course of many years, including during the period of residence of
     the Beveridges, previous owners of the Plaintiffs’ Property from
     approximately 1973 to 2006.         [Appellant] Baird testified to
     pleading guilty in approximately 2014 or 2015 to a charge of
     unsworn falsification to authorities.

                                     […]

           Both parties’ surveys reference a forty-foot-wide roadway
     between the properties.        Mr. [Arthur] Kromel [Appellees’
     surveyor] testified that he was unsure as to where he gathered
     the information to place the roadway, and he does not know if
     said roadway actually existed. Mr. [Donald B.] Harper [Appellants’
     surveyor] testified that he did not rely on any recorded
     documentary evidence in placing the roadway on his survey, but
     instead created the roadway by using the deeds to survey and plot
     the property lines which turned out to be ‘somewhat parallel.’ He
     then ‘adjusted the Baird deed’ to make the lines parallel and to
     place exactly forty feet between the lines.

           As to documentary evidence regarding the existence of a
     road, Eric Wanson, Penndot’s chief of surveys, testified at trial. A
     Pennsylvania legislative act from 1933 shows the adoption of
     various routes including a local route 64127 which is now Route
     819. A Penndot construction and condemnation of right-of-way
     plan from 1936 discusses rerouting the road near the parties’
     properties. The road in its present form as Route 819 began

                                     -3-
J-A09008-21


     construction in 1937 and was completed in 1938. A letter dated
     October 31, 1938 to South Greensburg Borough Council
     Secretary, stating that the Commonwealth was ceasing to
     maintain the original portion of the road, as it was no longer a part
     of the State Highway System [sic].

           Further testimony was provided by current part-time
     Secretary for the Borough of South Greensburg, Kaitlyn Lewis,
     who testified that she had no knowledge or documentation of a
     roadway existing and/or being abandoned by the Borough of
     South Greensburg between or on the parties’ properties near the
     Deeded Property or the Disputed Property, with the exception of
     a street light map from 1939 appearing to show a road in the same
     area. Testimony was also provided by Eric Glod, department head
     of Westmoreland County’s geographic information systems office
     of tax mapping. He provided a farm map from 1910 showing a
     roadway in the approximate area of the disputed road.

                                     […]

           Looking to the evidence presented by [Appellants] as to the
     existence of the disputed road, it certainly appears that a roadway
     existed in approximately the disputed area prior to 1933 based on
     the 1910 farm map. In 1933 it was formally adopted, and it was
     abandoned to the Borough of South Greensburg in 1938. Records
     regarding the road are apparently nonexistent from that point
     forward, excepting the 1939 South Greensburg Streetlight Map
     showing a road in the approximate disputed location.

           Taking all of the evidence together, it appears as though a
     road existed in the disputed area from at least 1910 through 1939.
     At some subsequent point the road was transformed into the
     gravel drive that it remains today. While it is certain that a road
     did exist and that it was subsequently abandoned, there is
     inadequate evidence for this court to determine the actual width
     of the prior road. […]

           Even if this court were to find convincing evidence as to the
     exact width of the abandoned roadway […] [v]acation and
     abandonment of public roads are two distinct actions with vacation
     having more stringent requirements[.] […] No evidence was
     presented to show that the road at issue in this case was formally
     vacated as opposed to abandoned[.]



                                     -4-
J-A09008-21


Non-Jury Trial Opinion and Order of Court, 6/5/19, at 2-6, 8-9 (record

citations omitted).

       Appellees filed this action on May 12, 2017 with a complaint alleging

counts for ejectment, quiet title, trespass, and injunctive relief. On September

6, 2017, the trial court overruled Appellants’ preliminary objections.         On

August 3, 2017, the trial court entered a preliminary injunction prohibiting,

among other things, Appellants’ erection of a fence on the property in dispute.

The trial court conducted a bench trial on September 24 and 25, 2018. On

June 5, 2019, the trial court issued its findings of fact, conclusions of law, and

an order entering a verdict in Appellees’ favor on one count of ejectment and

one count of trespass, dismissing Appellees’ quiet title action as moot, and

entering a permanent injunction in Appellees’ favor. As to the shared gravel

driveway providing ingress and egress to both parties, the court ordered the

parties to ”equally share use of the existing gravel drive for ingress and egress

onto their respective properties, without interfering with any other party’s use

of said drive. Parties may maintain and occupy the un-deeded grassy areas

abutting their respective properties.”         Non-Jury Trial Opinion and Order of

Court, 6/5/19, at 17, ¶ 8.2

____________________________________________


2   On September 24, 2020, this Court entered an order directing the
Westmoreland County Prothonotary to issue notice of the trial court’s June 5,
2019 order in accord with Pa.R.C.P. No. 236. Order, 9/24/20. On October 5,
2020, this Court entered an order acknowledging receipt of an updated docket
reflecting Rule 236 notice was provided to the parties on September 29, 2020.



                                           -5-
J-A09008-21


       Appellants present two questions for review:

       1. Did the trial court improperly exercise its authority to dismiss
          Appellants’ post-trial motions not on the merits, when the
          relevant Rules of Civil Procedure require the court to provide
          an opportunity to cure non-filing before dismissal?

       2. Did the court have subject matter jurisdiction to decide the
          matter before it given it found the land in-between the litigants’
          properties to be an abandoned as opposed to vacated road?

Appellants’ Brief at 10.

       We begin with a consideration of the trial court’s subject matter

jurisdiction. ”Subject matter jurisdiction relates to the competency of a court

to hear and decide the type of controversy presented.”          Schultz v. MMI

Prod., Inc., 30 A.3d 1224, 1226 (Pa. Super. 2011). Issues of subject matter

jurisdiction cannot be waived. In re Melograne, 812 A.2d 1164, 1166 (Pa.

2002). “The want of jurisdiction over the subject matter may be questioned

at any time. It may be questioned either in the trial court, before or after

judgment, or for the first time in an appellate court, and it is fatal at any stage

of the proceedings, even when collaterally involved[.]” Strasburg Scooters,

LLC v. Strasburg Rail Rd., Inc., 210 A.3d 1064, 1067 (Pa. Super. 2019)

(quoting In re Patterson’s Estate, 19 A.2d 165, 166 (Pa. 1941)).

”Moreover, it is “well settled that a judgment or decree rendered by a court

which lacks jurisdiction of the subject matter or of the person is null and void.”

____________________________________________


The caption therefore reflects an appeal from the order entered September
29, 2020. See Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the
announcement of a determination but before the entry of an appealable order
shall be treated as filed after such entry and on the day thereof.”).

                                           -6-
J-A09008-21


Id. (quoting Commonwealth ex. rel. Howard v. Howard, 10 A.2d 779,

781 (Pa. Super. 1940). Subject matter jurisdiction raises a question of law

for which our standard of review is de novo and our scope of review is plenary.

Id. ”The failure to join an indispensable party is a non-waivable defect that

implicates the trial court's subject matter jurisdiction.” Id. at 1069.

            A party is indispensable

             when his or her rights are so connected with the claims of
      the litigants that no decree can be made without impairing those
      rights. If no redress is sought against a party, and its rights would
      not be prejudiced by any decision in the case, it is not
      indispensable with respect to the litigation. We have consistently
      held that a trial court must weigh the following considerations in
      determining if a party is indispensable to a particular litigation:

            1. Do absent parties have a right or an interest related to
      the claim?

            2. If so, what is the nature of that right or interest?

            3. Is that right or interest essential to the merits of the
      issue?

            4. Can justice be afforded without violating the due process
      rights of absent parties?

            In determining whether a party is indispensable, the basic
      inquiry remains whether justice can be done in the absence of a
      third party.

            This Court has held that in a quiet title action, all parties
      who claimed title to the property at issue must be joined as
      indispensable parties.

Id.

      As explained above, this action involves a dispute over a former roadway

running between the parties’ properties. Surveying revealed a forty-foot-wide



                                       -7-
J-A09008-21


gap between the parties’ properties. Part of the gap is occupied by a gravel

driveway which the parties and their predecessors in interest have used for

ingress and egress for many years. Records indicate that a roadway, long

since abandoned, once ran between the properties. The roadway accounts for

the gap of un-deeded land in between the properties.

      In Nelson by Nelson v. Dibble, 510 A.2d 792 (Pa. Super. 1986), as in

the instant matter, the parties disputed the proper use of an abandoned

roadway abutting both properties.      The trial court in that case found as

follows:

             First of all, whether we call this Lavery Lane vacated or
      abandoned, it is my opinion, at this point at least, that that is a
      difference without any real distinction. It is now no longer
      maintained or claimed by the township. The Court finds that there
      does exist an easement either by the prescriptive use of the
      plaintiff or as a public road now ignored and this is available to
      both parties; that neither party may deny the other party use of
      this easement; neither party may block nor deliberately obstruct
      the use of the easement by the other party.

Id. at 793. This Court held the trial court was in error, noting that a claim of

adverse possession does not lie against Commonwealth property or local

property devoted to public use. Id. at 794. This Court also explained that

the outcome of the underlying action was “linked inextricably with whether

title to the subject property is vested in Greene Township.” Id. at 795. If the

township retained any title to the roadway, i.e., it had not formally vacated

its interest in it, then the township was an indispensable party. Id.




                                     -8-
J-A09008-21


       In Clifford Twp. v. Ransom, 398 A.2d 768 (Pa. Commw. 1979),3 the

township appealed from an order directing it to maintain a portion of an

abandoned road for the benefit of the plaintiffs. The Commonwealth Court

affirmed, concluding that the township never formally abandoned the roadway

in accord with applicable statutory procedures, and therefore was still

responsible for its maintenance. Id. at 769-70.

       In Fried-El Corp. v. Borough of Monroeville, 474 A.2d 713 (Pa.

Commw. 1984), Fried-El Corp. occupied land abutting an abandoned roadway

that was formerly part of a state highway. A letter to the borough from the

former Commonwealth Secretary of Highways confirmed this. Id. at 715. The

borough never used or maintained the roadway abandoned to it, it was

completely covered over with earth and not used for access to other areas.

Id. Fried-El Corp. petitioned the trial court for the appointment of viewers to

consider whether to formally vacate the part of the former highway abutting

its property. Id. at 715. The trial court eventually concluded that Fried-El

Corp. needed to petition the borough to vacate the roadway.            Id.   The

Commonwealth Court concluded that the trial court was correct, quoting with

approval from that court’s opinion:            “An abandoned section becomes a

highway, road or street of the municipality. The fact that the local municipality



____________________________________________


3  We may rely on opinions from our Commonwealth Court as persuasive
authority. Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa. Super. 2010),
appeal denied, 12 A.3d 371 (Pa. 2010).

                                           -9-
J-A09008-21


does not maintain the same, as is indicated here, does not divest the local

municipality of its jurisdiction over this section or result in a de facto vacation

of the section.” Id.

       Instantly, as in Fried-El., the record reflects a letter from the

Commonwealth to the Borough Council Secretary, dated October 31, 1938,

abandoning a part of former State Route 819.4 Non-Jury Trial Opinion and

Order of Court, 6/5/19, at 6; Appellants’ Trial Exhibit N. A portion of that

abandoned roadway is apparently the un-deeded property dividing the parties’

properties, and which both use for ingress and egress. The Borough has no

record of formally vacating the roadway in question.5 Here, as in Fried-El

and Ransom, the Borough no longer uses or maintains the abandoned

roadway. Rather, the Borough simply abandoned it, and part of what is left

abuts the parties’ property. Nelson teaches that, without evidence of a formal

vacation, the Borough of South Greensburg is an indispensable party. That

is, the Borough is absent from this litigation, yet it retains an interest in the




____________________________________________


4  The State Highway Law, 36. P.S. § 670-101, et. seq., authorizes the
Secretary of Highways to abandon portions of former state highways. 36 P.S.
§ 210.
5   See the Borough Code, 8 Pa.C.S.A. §§ 1731 and 1732 governing a
borough’s authority to vacate a roadway and an interested party’s ability to
petition for therefor.




                                          - 10 -
J-A09008-21


property under dispute. For this reason, we are constrained to conclude that

the trial court lacked subject matter jurisdiction over this action.6

       Appellees argue that Appellants act in bad faith by raising this issue only

after an adverse trial result.       We need not discern Appellants’ motive for

raising the issue of subject matter jurisdiction for the first time on appeal. The

law expressly allows any party to raise subject matter jurisdiction at any time;

the issue cannot be waived, and this Court could have raised the issue sua

sponte if Appellants had not. Further, we do not believe, as Appellees seem

to, that our result will incentivize sandbagging on this issue. Both parties to

a property dispute have a strong incentive to identify all interest parties rather

proceed through the time and expense of trial only to learn at a later stage

that the trial court lacked jurisdiction all along.   In any event, the parties

cannot, by the collective failure to identify an interested third party, deprive

the third party of its right without notice.

       Based on the record before us, the trial court lacked jurisdiction over

this matter because the Borough was not a party and because the abandoned


____________________________________________


6  We are cognizant that one of Appellees’ ejectment causes of action related
solely to property the trial court described as “Deeded Property,” that is,
property shown by survey to be included within Appellees’ deed description.
Appellants, however, claimed at trial that Appellees’ Deeded Property (whose
deed description can be traced back to 1930) overlaps a portion of the
disputed former roadway (which existed at least as far back as 1910) that
rightfully belongs to Appellants. As such, the Borough had an interest in the
ejectment cause of action.



                                          - 11 -
J-A09008-21


roadway was never vacated.7 We therefore vacate the order on appeal as a

nullity.

       Order vacated. Application for continuance denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




____________________________________________


7 See 8 Pa.C.S.A. §§ 1731 and 32; see also, 36 P.S. § 670-214; Petition
of Turkey Run Fuels, Inc., 95 A.2d 370 (Pa. Super. 1953) (holding that, in
some circumstances, courts of common pleas may order an abandoned
roadway vacated under 36 P.S. § 670-214).

                                          - 12 -